Citation Nr: 1130493	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for agammaglobulinemia.

2.  Entitlement to service connection for chronic ear infections, to include as secondary to agammaglobulinemia.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to agammaglobulinemia.

4.  Entitlement to service connection for headaches, to include as secondary to agammaglobulinemia.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for agammaglobulinemia, chronic ear infections, bilateral hearing loss, a chronic sinus condition, headaches, and tinnitus.  

A December 2007 decision granted service connection for a chronic sinus condition and assigned a 10 percent rating effective March 28, 2006.  Consequently, the issue of service connection for a chronic sinus condition is no longer part of the Veteran's appeal.

In her substantive appeal, the Veteran marked the boxes requesting a hearing before a Veterans Law Judge at the RO and indicating both that she wanted a hearing and that she did not want a hearing.  In correspondence dated in February and April 2009, the Veteran withdrew her hearing request.

Also in her substantive appeal, the Veteran included the the issue of entitlement to a rating in excess of 10 percent for a chronic sinus condition.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that her diagnosed blood disorder, agammaglobulinemia, began in service, during a 1984 pregnancy, despite a formal diagnosis in 1999.  She claims that her chronic ear infections, bilateral hearing loss, and headaches are all related to her agammaglobulinemia.  Additionally, the Veteran claimed that her service-connected sinusitis was a result of her blood disorder.

In a December 2007 VA hemic disorders examination addendum, the November 2007 VA examiner opined that the Veteran's agammaglobulinemia was less likely than not related to her time in service.  The examiner noted that the Veteran was not diagnosed with the condition until 1999, many years after her discharge from service.  The examiner also indicated that the condition is usually genetic in nature.  She also determined that the Veteran began having sinus problems during service and found that the sinus condition was more likely than not related to her time in service.  Thereafter, the RO granted service connection for sinusitis.

Internet articles within the record note that agammaglobulinemia is an "inherited disorder" and symptoms include "frequent episodes of sinusitis, conjunctivitis, pneumonia, bronchitis, other respiratory infections, skin infections, and chronic diarrhea."  The Board must remand the claims for another VA examination to determine if the Veteran's agammaglobulinemia clearly and unmistakably preexisted service, and if so, to determine whether it was aggravated by service.  In addition, the examiner must discuss any relationship between the Veteran's agammaglobulinemia and her service-connected sinusitis.  Further, the examiner must determine whether there is an etiologic relationship between the Veteran's claimed chronic ear infections, hearing loss, and headaches to her agammaglobulinemia or service-connected sinusitis.  

Another VA audiology examination must also be conducted for an etiology opinion concerning the Veteran's claimed hearing loss and tinnitus.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  A VA examination will therefore be conducted, pursuant to McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated her for agammaglobulinemia, chronic ear infections, and headaches.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies. 

(b) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated her for hearing loss or tinnitus since her discharge from service. 

(a) The records sought must include any audiological records pertaining to the Veteran's claimed bilateral hearing loss.

(b) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies. 

(c) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on his own and submit them to the RO/AMC.

2. With respect to the claimed blood disorder and related problems, once all available medical records have been received, arrange for a VA hemic disorders examination with an appropriate clinician.  The purpose of the examination is to determine the etiology of the Veteran's agammaglobulinemia and other recurrent symptoms.  The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) A VA examination will be conducted.

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) The examiner will consider the service treatment records and any medical literature available concerning symptoms of agammaglobulinemia.  

(e) The examiner will provide specific opinions as to whether:

(i) Agammaglobulinemia is a congenital condition?

(ii) The Veteran's diagnosed agammaglobulinemia clearly and unmistakably preexisted service?  If so, was it aggravated by service?

(iii) The Veteran's claimed ear infections and headaches are etiologically related to her agammaglobulinemia, and if they are related to her service-connected sinusitis?  If so, is there an etiological relationship between the Veteran's agammaglobulinemia and her service-connected sinusitis?

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

3. With respect to the Veteran's claimed hearing loss and tinnitus, once all available medical records have been received, arrange for a VA audiology examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has current hearing loss, and, if so, whether it had its onset during active service or was related to any incident of service, to include noise exposure.  The following considerations will govern the examination:
   
(a)  The claims file and a copy of this remand will be made available to the audiological examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) A VA audiological examination will be conducted.

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) The examiner will provide an opinion as to whether the Veteran experiences hearing loss and tinnitus that began during active service or within one year after discharge from active service, or is related to any incident of service.

(e) The examiner will also provide an opinion as to whether the Veteran's current hearing loss and tinnitus, if any, is/are related to her service-connected sinusitis.  The examiner must specifically comment on the July 1986 private ear, nose, and throat consultation in his or her opinion.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for bilateral hearing loss.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



